Citation Nr: 1509325	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether the Veteran is competent to handle the disbursement of his VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969 and from September 1971 to August 1972.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO.  

In December 2014, during the course of the appeal, the Veteran had a hearing at the Board's Central Office before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The evidence shows that the Veteran has the mental capacity to contract or manage his own affairs, including the disbursement of his VA funds, without limitation.


CONCLUSION OF LAW

The Veteran meets the criteria to be found competent for the purpose of receiving and disbursing his VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim that he is competent for the purpose of disbursing his VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board is taking action favorable to the Veteran by restoring his competency status for the purpose of disbursing his VA benefits.  Accordingly, any error in notifying or assisting the Veteran in the development of his claim would be harmless and need not be further considered, as this decision poses no risk of prejudice to the Veteran.

Analysis

The Veteran contends that he is competent to manage his VA funds without limitation.  A brief historical discussion is warranted.  

In September 1972, the RO granted the Veteran's claim of service connection for a bipolar disorder and assigned a 30 percent rating, effective August 8, 1972.  By a rating action in October 1995, the RO assigned a 100 percent schedular rating for that disorder, effective May 16, 1994.  

In August 2002, a physician from the VA facility where the Veteran was receiving psychiatric treatment stated that the Veteran did not have the capacity to handle his VA funds.  In September 2002, the RO proposed a finding that the Veteran was incompetent to handle the disbursement of those funds.  The Veteran was notified of that proposal, as well as his right to submit evidence in rebuttal.  However, he did not respond to that notice, and in November 2002, the RO found the Veteran incompetent to manage his VA funds.  Shortly thereafter, a payee was designated to receive and disburse those funds.  

In October 2010 claim submitted through his United States Senator, the Veteran sought to restore his competency.  In December 2008, the Veteran was examined by the VA in conjunction with his claim.  It was noted that he had experienced longstanding bouts of depression and mania and that he lived in a group home with other veterans.  He had reportedly been declared incompetent after his inattention to money-related matters, including the payment of his mortgage.  That led to the foreclosure of his house in 2003.  The VA examiner noted that the Veteran's psychiatric symptoms were present daily and remained severe.  In particular, the examiner noted that the Veteran remained unemployed and that the Veteran's bipolar disorder had had a very severe impact on his employment.  

During the examination, the VA examiner found that the Veteran had not had any psychiatric hospitalizations since 2004 and that he had since experienced four years of mental stability.  He stated that the Veteran was not psychotic and had no thought disorder.  The VA examiner further stated that the Veteran's behavior was adequate.  The Veteran's personal hygiene was reportedly good, and he was able to care for his personal needs.  Nevertheless, the VA examiner noted instances where the Veteran had not contacted his payee when he needed funds, such as when he wanted to buy a Christmas gift for his son or when he wanted to go visit his aging parents.  The examiner stated that the Veteran needed to demonstrate his ability to attend his monthly therapy punctually and to take his medication as prescribed.  In addition, the examiner stated that the Veteran continued to show that his mood had not decompensated and that he was not in need of psychiatric hospitalization.  The VA examiner felt that that appellant should be given test trials of increasing responsibility, noting that it would be too abrupt for the Veteran to be declared competent at that time.  

Evidence received since December 2008, such as treatment records, dated in November 2009, January 2011, and June 2012, from two different VA psychiatrists; the report of a February 2014 VA psychiatric examination; and reports from the Veteran's landlord, dated in October and December 2010, show that the Veteran continues to enjoy mental stability.  He reportedly takes his medication as prescribed and has had no further psychiatric hospitalizations.  He lives alone in his landlord's house, comes and goes as he pleases, and is not under any supervision.  He maintains his appearance and hygiene, independently maintains his living area and other activities of daily living; and, according to his landlord, interacts pleasantly with others.  The VA health care providers and most recent VA examiner concur that the Veteran is competent handle the receipt and disbursement of his VA funds.

Given the opinions of the most recent VA health care professionals, the Veteran's attention to his medication regimen, and the lengthy period of mental stability, the evidence supports a finding that the Veteran is competent to manage his VA benefits.  


ORDER

Restoration of competency status for VA benefits purposes is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


